Global treaty to ban uranium weapons (debate)
The next item is the debate on:
the oral question/rev) by Elly de Groen-Kouwenhoven, Angelika Beer and Carolina Lucas, on behalf of the Verts/ALE Group, Luisa Morgantini, on behalf of the GUE/NGL Group, Annemie Neyts-Uyttebroeck, on behalf of the ALDE Group, Ana Maria Gomes, on behalf of the PSE Group, Ģirts Valdis Kristovskis, on behalf of the UEN Group, Karl von Wogau and Stefano Zappalà, on behalf of the PPE-DE Group, to the Council: Global treaty to ban uranium weapons (B6-0153/2008),
and
the oral question/rev) by Elly de Groen-Kouwenhoven, Angelika Beer and Carolina Lucas, on behalf of the Verts/ALE Group, Luisa Morgantini, on behalf of the GUE/NGL Group, Annemie Neyts-Uyttebroeck, on behalf of the ALDE Group, Ana Maria Gomes, on behalf of the PSE Group, Ģirts Valdis Kristovskis, on behalf of the UEN Group, Karl von Wogau and Stefano Zappalà, on behalf of the PPE-DE Group, to the Commission: Global treaty to ban uranium weapons (B6-0154/2008).
author. - Madam President, in December 2007 the UN General Assembly accepted by an overwhelming majority a resolution that urged investigations into the health effects of uranium weapons on civilians and military personnel.
We congratulate Germany, Ireland and Italy as the only NATO countries that supported the UN resolution. The reason for that support may be the fact that many of their soldiers returned with fatal diseases and/or later had children with serious malformations. Therefore we appeal to other EU countries to follow their example and submit health reports in line with the UN request.
DU (depleted uranium) was used in the Balkans, Iraq and Afghanistan. DU is waste, and is an extremely cheap material for making arms. The estimated global stocks are 1.3 million tonnes. Far less than 1 microgram inside the body can be fatal. Apart from the radiation, DU is a chemical toxic compound. Nobody informs the troops, or the populations of the countries where DU weapons are used. The latest findings of the World Health Organisation's experts concerning the harmful effects of DU have been censored.
We urge the EU to inform its citizens and the populations of targeted countries. We call on the Commission and Council to make sure that an international treaty will be established as soon as possible.
In order to gain a detailed insight into the matter, it is high time for the Commission and Council to provide access to all existing reports and initiate the further investigations which Parliament has been urging since 2001. Meanwhile we reiterate our call to ban DU on the basis of the precautionary principle.
author. - (NL) The fight for a worldwide ban on armed uranium in weapons and ammunition is part of our general fight for arms control and disarmament. We are focusing particular attention on weapons and ammunition that are extremely dangerous and harmful to civilians and remain dangerous long after the conflict is over, such as landmines, cluster bombs and weapons containing armed uranium. I know it is a little ironic to be talking about weapons that are more dangerous and more harmful than others, but that is the way it is. That is why we are concentrating on those that can have the worst effects on innocent civilian populations.
In November 2006, this Parliament called for a moratorium on that type of weapon, that is weapons containing armed uranium. Last year my country, Belgium, passed a law not just on a moratorium but on an actual ban on any use of uranium weapons and I think I can be a little proud of that. Now I should like to ask the Commission and the Council what action they will take to make that moratorium more general and support a general ban.
Furthermore, as the previous speaker has already explained at length, uranium weapons also appear to have harmful effects on soldiers that use them or are exposed to their use. Even if this might not yet be absolutely certain, it is nonetheless advisable for the Council to ensure that soldiers and other personnel taking part in operations under the European Security and Defence Policy are not exposed to risks of that kind. I should therefore like to ask the Council what concrete measures are being taken to ensure that soldiers and personnel taking part in such operations are not exposed to these risks and that the population in the areas where such operations take place are also not exposed. I shall be grateful for your response.
author. - (PT) Madam President, Commissioner, in a recent letter to The Times in London, nine former British military commanders urged the Government of the United Kingdom to join those campaigning for a ban on cluster munitions. Their argument was the same as that made in the context of anti-personnel mines: however useful a weapon may be in the short term, in military logic the fact of causing indiscriminate harm in the long term is sufficient to justify the suspension of its use by responsible armed forces.
The same logic applies in relation to depleted uranium munitions. The European Organisation of Military Associations, EUROMIL, is closely monitoring this issue and its position, based on information received from military personnel throughout Europe, is categorical: depleted uranium munitions must be abandoned as soon as possible.
The European Parliament has already come out in favour of a total ban on these weapons and the UN General Assembly resolution passed last December, which included the issue of armaments and munitions containing depleted uranium on the agenda for the sixty-third session of the General Assembly, confirmed that the European Parliament is right to take the lead and to ask the Council to also take a lead in this debate on disarmament and humanitarian law.
The 'counter' arguments of the sceptics among us do not wash. The most basic precautionary principle demands the stigmatisation of these weapons even before the extensive circumstantial evidence pointing to their indiscriminate and carcinogenic effect is replaced by irrefutable scientific proof.
What will people, and even today's sceptics, say about us politicians in ten years' time when the harmful effects of these weapons have become clear and unquestionable if, in the meantime, we have done nothing to take them out of circulation? Will they say the same as they now say about anti-personnel mines: how could they have waited so long!
Ladies and gentlemen, firstly I would like to stress that I call upon my country - Latvia - to subscribe to the UN Resolution of December 2007. Secondly, I call upon the High Representative to submit a reasoned opinion on the initiative contained in that resolution. Thirdly, I call upon the European Union to ensure that information is circulated between the Member States concerning the types of munitions that may be expected to be used in operations. In the context of depleted uranium, I have particular personal experience. I was the Latvian defence minister for five and a half years. It was precisely during my period of responsibility that Latvia joined the US coalition in the Iraq war. At that time, suspicions arose on several occasions concerning the use of depleted uranium in Iraq. The international community reacted sharply on this issue. Latvian troops did not use depleted uranium munitions. In Latvia, however, for several months I was asked to take political responsibility for these events as a minister of the coalition. Unfortunately, as a minister of the coalition, I was not informed about the use of depleted uranium. That is unacceptable. Not only must the EU Member States seriously evaluate the need for munitions of this type in their arsenal of weapons, but the European Union must also ensure that it is compulsory for Member States to exchange information on the possible use of depleted uranium in operations. Thank you for your attention.
Mr Kristovskis, I did not cut you off because your account as a Minister of Latvia was extremely important, but I would point out that you exceeded your time-limit by a considerable margin.
author. - (IT) Madam President, ladies and gentlemen, much has been said on this topic in the past and unfortunately I am of the view that much will still have to be said before a definitive solution is found; my colleagues said as much earlier and explained it very well.
Measures have been put in place by some Member States to prohibit the production and any use of this type of armament for commercial or bellicose purposes. There have been several requests by this Parliament, there are documents in the form of photographs and testimonies, and there are reasonable grounds for considering that Italian military personnel died as a result of exposure to these kinds of weapons.
There is a UN resolution expressing widespread concern and there have been various requests for in-depth studies of the issue. There is the precautionary principle which, in accordance with European Union law, should dictate a general moratorium at least until such time as definitive scientific data is produced.
However, none of this has so far resulted in the anticipated outcome. Depleted uranium continues to be used in theatres of war, whether rural or urban. There is no question that chemical matter penetrates the soil and gets into aquifers and crops and therefore there can be no question that particles of depleted uranium which are in contact with the soil disperse into the subsoil, contaminating underground waters and agricultural produce, obviously resulting in the spread of disease among exposed populations and, to a lesser extent, worldwide through the water cycle and the cycle of elements, especially in an ever-expanding global market system.
There are, admittedly, no definitive studies as yet to prove the danger, but there can be no denying that the parameters of which we are aware today do not rule out that a risk may exist. That consideration alone must force advanced democracies to study the matter in more depth and take a decision.
The European Union in particular cannot, in my opinion, continue to do nothing. The Union has clear duties towards its Member States, clear duties towards the rest of the world, clear duties towards its own citizens. The Union has economic resources which it can use and no restrictions in terms of science and available laboratories. Doing nothing is unquestionably the result of a choice, not of a lack of available resources and means.
In view of all this, it is clear that the Council and the Commission cannot avoid their citizens, whether civilians or military personnel, from being posted to areas of the world where these types of munitions are and have been used, but neither can they avoid taking every possible initiative at an early stage to make adjustments to their manufacture and use and, in the light of scientific data, prepare for an outright ban and definitive destruction.
This is what we are seeking in the hope that the Council and the Commission will demonstrate in practice their sense of responsibility, given that this is not a woolly political issue, but a matter of public health.
President-in-Office. - (SL) Madam President, thank you very much. In the name of the Council, I would also like to thank the MEP for posing the question concerning the global ban, or the global treaty to ban uranium weapons.
Of course, Members are probably aware of the fact that such an agreement does not yet exist. There is no agreement that would regulate depleted uranium weapons on a multilateral level. It is also known that there is no unanimity within the Council.
A debate on the effects of the weaponry containing depleted uranium has recently been held in the United Nations, where, at the end of last year, the UN First Committee adopted a resolution entitled 'Effects of the use of armaments and ammunitions containing depleted uranium'. As has already been mentioned, the EU Member States all voted differently on this resolution. I would say very differently: five voted in favour, four voted against it, and all others abstained. I would say that this is a rather good illustration of the current situation in the world.
With your permission, I would now briefly like to try and answer the particular questions that have been asked.
As regards the first question in connection with the European Parliament's resolution concerning biological weapons and some types of conventional weapons, I would like to point out that the European Union has been, still is, and will continue to be very active in its international endeavours to implement the convention on biological and toxic weaponry. Amongst other things, the EU played an important role at the Second Survey Conference in 2006 and it will also be active for the duration of the expert programme until the next Survey Conference, scheduled for the year 2011.
As regards the Convention on Conventional Weapons, the European Union and its member states both actively participate in the current negotiations, which include a debate on the humanitarian consequences of cluster bombs. The Member States have committed themselves to achieve by the end of this year, through negotiations, a legally binding instrument which will take into consideration all the aspects of cluster bombs.
Regarding the second question, I would like to explain that so far weapons containing depleted uranium have not been included in the European Unions' strategy for weapons of mass destruction. A debate is currently still under way on whether it is possible at all to include such ammunition in weapons of mass destruction. There are, in fact, some who think that depleted uranium is already covered by the Convention on Conventional Weapons; others believe that Protocol No 3, which is part of this Convention, should be expanded to include the issue of projectiles and warheads containing depleted uranium. In short, the debates are still ongoing.
As regards the third question, I should make it clear that the choice of military equipment, including the ammunition used in the operations conducted by the European Union, is within the remit of the Member States, and given that we do not have a multilateral agreement regarding this issue, I cannot offer any additional information on the use of depleted uranium.
The fourth question, regarding safety provisions for the soldiers and civilians involved in operations of the European Union: I should point out that it is the operation commander, within the operative plan approved by the European Council, who bears the responsibility for safety provisions, and who must take any measures he deems necessary. Of course, at the same time he must take into consideration operational limitations.
In any civilian missions of the European Union, this responsibility lies with the head of the mission under the civilian operation commander's leadership.
As to the last question, regarding dialogue between the European Council and the USA, non-governmental organisations and individuals, I can only say that until now in the dialogue with the United States this issue has not been raised - nor has it yet been raised with the other parties mentioned in the question. In any event, I shall follow the further debate on this matter with interest.
Thank you.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, the Parliament resolution adopted in November 2006 invites the European Union and the Member States to undertake to extend the scope of Protocol III of the Convention on Certain Conventional Weapons in a bid to curtail the use of depleted uranium weapons. I wish to remind the House that Parliament is calling for action which, as you know, goes beyond the powers of the Commission, given that the Community is not a signatory to the Convention. Moreover, under the Treaties, the Community institutions have no powers in military affairs. I have no wish, nevertheless, to convey the impression that the Commission is indifferent to problems in connection with the production, storage and utilisation of weapons covered by the Convention on Certain Conventional Weapons (CCW) or the issue of inhumane weapons in general. Its position is quite the contrary, in fact.
The Commission is fully engaged in implementing a common course of action, adopted by the Council last year, in favour of the universal nature of the CCW and its Protocols. Three seminars have been held this year, one for Latin America and the Caribbean in Santo Domingo in March, and two more for the African countries in Lomé last month. Following these seminars, the Dominican Republic has already announced that it is willing to ratify the Convention shortly, and Surinam has stated that it is ready to take the necessary steps towards ratification. The Commission also supports implementation of the Biological Weapons Convention and is also following up initiatives to create a new instrument in response to humanitarian concerns aroused by cluster bombs, within the framework of the CCW and the Oslo Peace Process.
The Commission has also taken action in response to the problems caused by explosive ordnance. In 2006, for example, five million euros were disbursed to help clear explosive war debris in Lebanon.
In relation to the second question, the scientific results available to us cannot confirm that depleted uranium (DU) munitions entail a significant risk to the health of civilian populations in the areas of combat concerned, or to military personnel who are serving or have served in these areas. This is the opinion stated in surveys by the UN, WHO and the IAEA (International Atomic Energy Agency), and also a Group of Experts established by the European Commission according to Article 31 of the Euratom Treaty, which pronounces as follows, and I quote: 'On the basis of available information, it is concluded that exposure to DU could not produce any detectable health effects under realistic assumptions of the doses that would be received', unquote. The Commission is willing to take another look at the issue. It will also continue to guarantee the health of its personnel and be ruled by WHO directives in the event of deployment under conditions entailing potential exposure to DU.
Concerning dialogue with EUROMIL, the Commission is of course willing to talk to any representatives of civil society.
In relation to the last three questions, the Commission does not currently intend to make any financial commitments in these areas.
on behalf of the PPE-DE Group. - (CS) Weapons containing depleted uranium represent an enormous burden on the environment. The argument that their harmful effects have not been proven sounds totally absurd to anyone who has ever seen the consequences of their use. Dirty bombs will shatter into pieces the several centimetre thick armour plates of the most modern tanks. Their destructive power is enormous. They have an impact on people's health. They kill without mercy. There is no doubt about the need to cease trading in them, and to stop their production, use and storage. Parliament and the Union are building European Armed Forces and European defence, step by step. We will be the future partners of both NATO and the US. We must therefore become a credible partner. Standing up and shouting 'I am calling for a moratorium on depleted uranium' is comical. Equally comical is to call on the Council to prepare an impact study. The first necessity is to reach a political consensus between the Member States, such as France, Britain and perhaps the Czech Republic. Then we have to start cooperating with the UN, to lay the groundwork for the global treaty to ban depleted uranium. This will include the preparation of a plan for a gradual ban on manufacturing, acceptable to all Member States, and on storing of and trading in uranium, and will set the date when the use is finally banned. Then we have to have a conference that will adopt this plan and start the process leading up to the final ban on these weapons.
We need an accurate analytical study assessing the side effects. What we need in the first place, though, is political cooperation that will start the gradual process of finding the political will and achieving international recognition, consensus and decision. This process will take years. It would be great if the European Union were a party to the new treaty on the ban on all military use of depleted uranium. Therefore we must behave in a responsible manner. Let us not allow silly shouting, professional ignorance and unfinished work to impair the EU's credibility. We need to continue to be partners in this important game.
on behalf of the ALDE Group. - In the UK, hundreds of veterans believe that exposure to depleted uranium in the First Gulf War has left them with chronic illnesses and disabilities and in Iraq there is evidence that the use of depleted uranium has caused an increase in babies being born with only one eye or who are missing both eyes. Seven of the eight babies missing both eyes had fathers who were exposed to depleted uranium during the war in Iraq in 1991.
At least 17 countries still have depleted uranium weapons in their military arsenals, including three EU members: France, Greece and the UK. We now urgently need an international treaty establishing an immediate moratorium on the use, development, production, stockpiling, transfer and testing of depleted uranium weapons as well as the recycling or destruction of the existing stocks. I hope everyone will support this resolution.
on behalf of the UEN Group. - (PL) Mr President, caution alone is quite sufficient reason to work towards the effective elimination of weapons using depleted uranium. Work on expert studies on the effects of the use of such weapons on human beings and on the natural environment should most certainly be speeded up. A moratorium on the use of weapons of this type could be brought in immediately, however, and the issue dealt with under the new European Security Strategy. The challenge now before us is to start work on an international treaty based on the UN system. Such a treaty would regulate the use, production, storage and testing of this type of weapon.
on behalf of the GUE/NGL Group. - (DE) Mr President, this debate was long overdue. I am glad that we are holding it today. Depleted uranium is used by many countries, and especially Western countries, as ammunition in their wars because of its high penetrative power, especially against armoured vehicles. DU munitions, however, contain highly poisonous chemical substances - in other words they are toxic - and they are radioactive too. Depleted uranium is a by-product of the nuclear industry, resulting from the enrichment of uranium or the production of nuclear weapons. The use of nuclear energy, in short, is also part of the problem.
DU munitions have long-term effects. When a hard target is hit, depleted uranium is released at high temperatures and burns into depleted-uranium oxides, which take the form of a fine alpha-radioactive toxic dust that is easily inhaled and can be spread by wind and water. This dust is difficult to remove from the environment and is trapped in the lungs on inhalation. We know of the Gulf War syndrome and the Balkans syndrome; time and again the same phenomenon has been observable, with combatants evidently contracting cancers, such as lung cancer, because of their exposure to DU oxide. There have also been increases in the incidence of such cancers among the population of areas where these munitions have been used.
The interesting thing is that the military effectiveness of DU munitions is actually very limited, while their use entails numerous incalculable risks. NATO used DU munitions in its war of aggression against Yugoslavia. In Iraq the US forces have used a total of 300 tonnes of DU munitions. There is an increased percentage of deformed children in that country, especially in Baghdad. The Government of Afghanistan has now called for an inquiry into the use of DU munitions in Afghanistan and says that the US military did not inform it that DU munitions were being used, particularly in the eastern part of the country. DU munitions were used in the war in Lebanon, mainly by Israel, and they were also used very extensively in the first Gulf War. The figure of contaminated combatants has been put at 66 000.
The problem is plain to see. The first war pensions for the effects of depleted uranium have been awarded to veterans such as Kenny Duncan from the UK. If DU dust were a cosmetic product or a substance used in food production, for example, it would have been banned long ago. Troops are instructed to wear protective clothing when dealing with DU munitions. EUROMIL, the European Organisation of Military Associations, has been calling for a ban on weapons that fire these munitions. Belgium has banned DU munitions, and for that we congratulate it. The UN Disarmament and International Security Committee voted by 122 to 6, with 35 abstentions, to call for a report on the harmful effects of the use of armaments and ammunitions containing depleted uranium. The six votes against included those of the Czech Republic, France, the Netherlands and the United Kingdom. What we need is a ban on the production and use of DU munitions.
(IT) Mr President, ladies and gentlemen, the use of depleted uranium for bellicose purposes is contrary to international law; there is incontrovertible evidence of its genuine toxicity both to man and the environment. I agree that, as part of European Security Strategy, full consideration must be given to the matter and I am of the view that the ban on these weapons in the Member States of the Union must be total and absolute.
Both questions put forward assessments and raise reasonable joint issues which have been very widely documented; here I shall take the opportunity to note the example of the Italian soldiers posted to the Balkans who are still awaiting fair compensation which, I fear, they will never receive. As it does not appear able to remedy damage caused in the past, the Union should give a decisive, strong signal at least for the future by banning the manufacture, storage and placing on the market of this type of arms within the Member States of the Union.
author. - (IT) Mr President, ladies and gentlemen, I consider Jana Hybášková's call for real politik to be misplaced and altogether cynical. Sloth or negligence, like State secrets, are not acceptable where people's health is concerned.
The use of uranium weapons has devastating and irreparable consequences. When they explode, uranium projectiles irradiate fine, contaminating dust; they contaminate the air, land and water, penetrate the respiratory system, and increase the likelihood of tumours, leukaemias and malformations. Anyone who uses them is evidently acting in violation of international humanitarian laws. Since the Gulf War of 1991, the association of relatives of military personnel victims has calculated that there have been 50 deaths in Italy alone. Recently the Minister for Defence said there had been 77 deaths and that the number of people suffering illness was between several hundred and about two thousand.
Over 2 000 tonnes of depleted uranium were used between 1991 and 2003. Some 70% of the territory of Iraq is contaminated and even today we are not certain of the extent of the terrible human cost of depleted uranium. In Basra hospital in Iraq I have seen the bodies of deformed children; I have seen the terrible damage wrought on their little bodies. There are thousands of faceless civilians who still live and die in land contaminated by radiation: in Iraq, in Afghanistan, in Kosovo, in Bosnia, in Somalia, unaware of their fate.
Since 2001 we, as the European Parliament, have been seeking the introduction of a moratorium. We confirmed this in 2006 with the adoption of a resolution on chemical weapons and inhumane conventional weapons. The resolution adopted by an overwhelming majority at the UN in 2007 urges the Member States of the United Nations to examine the damage to health. Six countries voted against: the US and Israel and, unfortunately, several Member States of the European Union, namely France, the United Kingdom, the Czech Republic and the Netherlands. They should instead have followed the example given by Belgium which, in March 2007, was the first country in the world to decide to ban depleted uranium completely because of its toxicity.
Along with other colleagues of, I am glad to say, all political persuasions, I argued strongly for this debate because it is crucial to act against violations of international, humanitarian and environmental law and to act to ensure that military hierarchies, states and the war industry assume their responsibilities in full. Omissions and military secrets, failure to implement rules regarding protection and the precautionary principle could sweep the danger of uranium under the carpet along with the opportunity to prevent a large number of deaths.
On those grounds I reassert the calls made in our resolution, especially to ensure maximum transparency by signposting contaminated areas and above all pursuing the idea of an immediate moratorium to achieve a complete ban soon on depleted uranium weapons and cluster bombs, which are still claiming victims. In Lebanon, for example, the Israeli army launched more than a million cluster bombs on villages and homes in the last few hours before it withdrew.
Take action. Thank you to the Council and the Commission for their replies but also for what they will do, despite the limitations referred to by Commissioner Michel, to achieve freedom from uranium weapons and cluster bombs.
(PL) Depleted uranium is 70% heavier than lead. Due to its kinetic energy, even a very small calibre missile can therefore penetrate a tank's armour plating. That is why depleted uranium has been used by the military. There is approximately one and a half million tonnes of depleted uranium in the world. One can readily understand the temptation to make use of it. As it turns out, however, weapons of this type have not proved nearly as effective as was anticipated. Seventy per cent of damaged Iraqi tanks were damaged by weapons of other types.
Obviously, the question of the consequences of using such weapons remains outstanding. It should be clearly stated that no definitive answer has yet emerged. After all, thousands of individuals have been working in uranium mines for many years, with no obvious ill effects. Nonetheless, there is still doubt surrounding the issue and a moratorium should therefore be declared, to allow the matter to be finally resolved.
(IT) Mr President, ladies and gentlemen, the nature and extent of the damage resulting from the use of depleted uranium is such that it seems inappropriate to describe it as 'collateral'. The damage is wrought in successive waves on enemy personnel and on the personnel using these weapons: for example, Gulf War syndrome, Balkan syndrome.
The people who then bear the cost for decades afterwards are the civilian populations, resident in the theatres of war, who inhale and ingest the depleted uranium as it contaminates aquifers and the food chain, and who experience the effects of radiation. The highest price in terms of the typical damage caused by exposure to heavy metal radiation, of which we are all aware, is paid by children, growing bodies, especially unborn children. The exponential growth of genetic malformations and infantile tumours in areas where uranium has been used is proof of this.
A recent study by the BBC in Britain showed that 24 hours after the massive bombardment of the Balkans, readings of atmospheric radioactivity in the north of England were the highest on record. We therefore propose not only a ban on depleted uranium but also the prosecution for war crimes of those who use it in full knowledge of its consequences and of those who do so when a ban is in place.
Mr President, while we are on the subject of radioactive weapons, this Parliament has been remarkably quiet about a British citizen - unfortunately consequently an EU citizen - killed by a radioactive weapon in London in December 2006. I refer of course to Mr Alexander Litvinenko, who was murdered in an act of state-sponsored terrorism by means of polonium-210.
The chief suspect for the crime is Mr Andrei Lugovoi, who is now a Member of the Russian Parliament and cannot be extradited under the Russian Constitution. Meanwhile Mr Litvinenko's widow is denied an inquest into her husband's death in the British courts, which could scrutinise the evidence of his murder in the absence of a trial of those suspected of the crime.
This murder was an act of war by Russia on the UK. The British Government does not want to confront that fact. But if you want to discuss radioactive weapons, why not hold a debate on Mr Litvinenko's murder and its far-reaching consequences?
President-in-Office. - (SL) Very briefly, I would like to express my thanks for this debate. I would like to reiterate that the Council remains very active concerning external security issues in line with the EU strategy against the proliferation of weapons of mass destruction. Within these strategies the priority objectives of the Council are constantly being updated, and new developments in this area are constantly being taken into consideration, and are then also included in the updated documents.
An example of this is, for instance, the measure adopted by the Council, in support of the global adoption of the convention on banning and limitation of some types of conventional armaments.
It is interesting that the purpose of Protocol Five in this Convention is to reduce as much as possible the creation of explosive military waste, once the military conflicts are over. It is also interesting that the largest producers and users of armaments containing depleted uranium are already signatories to the above-mentioned Convention.
It is too early to make any forecasts yet. I have mentioned the situation in the Council, which is evident from the voting results on the General Assembly's First Committee Resolution, which has been mentioned several times today. It is to be hoped that the debates such as the present one in the European Parliament will contribute to achieving a consensus in the Council. However, there will more on this in the near future.
Thank you.
Member of the Commission. - (FR) Very briefly, Mr President, obviously I take due note of the splendid remarks and specific proposals made here, and have every intention of passing them on to my colleague Benita Ferrero-Waldner and the Commission.
I must, however, remind the House that the Commission's scope for action is extremely limited. It obviously has declamatory or incantatory powers; it may submit proposals, but has no power beyond that. I do wish to make this clear.
Having said that, I do take due note of the very clear message that there must be a guarantee of transparency, as Mrs Morgantini said. I am quite in favour of this point. She suggests a moratorium, and I will pass on this suggestion. I also seem to have perceived the need to re-update the surveys performed to date, or the possibility of this. There is no reason why these surveys should not be updated again.
You should know in any case that I will report to the Commission on all the fine speeches and arguments I have heard here, and I have no doubt that in due course initiatives will be taken. In any case, however, ideas will be passed on and the voluntarist spirit will form part of the process, believe me, because it is obvious we must hope that all the other European countries will be able to do what Belgium has done. I am not saying this merely because it is Belgium, but of course I am pleased it was my country that did it. This is perhaps what you were seeking. There have certainly been some useful and interesting sources of inspiration, but I wish to let you know that I will pass on all the suggestions, comments and requests made here in all conviction and sincerity.
I have received six motions for a resolution pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
(The sitting was suspended at 5.35 p.m. and resumed at 6 p.m.)